Name: Commission Regulation (EEC) No 1688/91 of 17 June 1991 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 91 Official Journal of the European Communities No L 156/5 COMMISSION REGULATION (EEC) No 1688/91 of 17 June 1991 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector ('), as last amended by Regulation (EEC) No 920/91 (4), lays down in particular the detailed rules on invitations to tender ; whereas Article 8 of the abovementioned Regula ­ tion in particular sets the deadline for the submission of tenders at the second and fourth Wednesdays of each month .; Whereas the public holidays in August 1991 call for that deadline to be amended for practical reasons ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the first sentence of Article 8 of Regulation (EEC) No 859/89 , during the period 1 to 31 August 1991 the deadline for the submission of tenders shall expire at 12 noon (Brussels time) on the first and fourth Wednesdays of August. Article 2 This Regulation shall enter into force on 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 353, 17. 12 . 1990 , p. 23 . (&lt;) OJ No L 91 , 4. 4. 1989, p. 5. 4 OJ No L 92, 13 . 4 . 1991 , p. 23 .